Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mochizuki et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/181753 A1, utilizing United States Patent Publication No. US 2018/0087010 A1 as an English language equivalent), hereinafter Mochizuki.
5.	Regarding Claims 1-4, 6-7, and 9, Mochizuki teaches (Table 11, Composition PR-12, Component Poly-10, Paragraph [0904]) a first polymer comprising a first structural unit that comprises a phenolic hydroxy group, and a second structural unit that comprises an acid-labile group. Mochizuki teaches (Table 11, Composition PR-12, Component C-1, Paragraph [0904]) a second polymer comprising a .

6.	Claims 1, 3, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagehashi et al. (United States Patent Publication No. US 2015/0323865 A1), hereinafter Sagehashi.
7.	Regarding Claims 1, 3, and 6-9, Sagehashi teaches (Examples 1-18 and 1-19, Components Polymers 17 and 18, Table 1, Paragraph [0219]) a first polymer comprising a first structural unit that comprises a phenolic hydroxy group, and a second structural unit that comprises an acid-labile group. Sagehashi teaches (Examples 1-18 and 1-19, Component SF-2, Table 1, Paragraph [0220]) a second .

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
9.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/181753 A1, utilizing United States Patent Publication No. US 2018/0087010 A1 as an English language equivalent), hereinafter Mochizuki, and further in view of by Horiguchi et al. (United States Patent Publication No. US 2012/0251950 A1), hereinafter Horiguchi.
11.	Regarding Claim 5, Mochizuki teaches all of the limitations of Claim 1 of the instant application. However, Mochizuki fails to explicitly disclose a content of the second structural unit in the first polymer is no less than 55 mol %.
12.	Horiguchi teaches (Paragraphs [0022-0023 and 0073-0080]) a content of the second structural unit in the first polymer between 55 and 60 mol %, while also comprising the second polymer and the first compound of Claim 1 of the instant application. Horiguchi teaches (Paragraph [0019]) that the polymers therein disclosed effectively absorbing light used in microfabrication in a lithography processes.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mochizuki to incorporate the teachings of Horiguchi wherein a content of the second structural unit in the first polymer between 55 and 60 mol %,. Doing so would result in effectively absorbing of light used in microfabrication in a lithography processes, as recognized by Matsumoto.

Conclusion
14.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737